Mahoney, P. J.,
dissents and votes to affirm in the following memorandum. Mahoney, P. J. (dissenting). In my view, the instructions given to the Grand Jury by the District Attorney were so incorrect and prejudicial that the integrity of the Grand Jury was impaired (CPL 210.35 [5]). Therefore, County Court properly dismissed the indictment (CPL 210.20 [1] [cj) and I would affirm the order granting defendant’s motion.
While a Grand Jury need not be instructed with the same degree of precision that is required when a petit jury is instructed on the law (People v Calbud, Inc., 49 NY2d 389, 394), the instructions must not be so misleading that the integrity of the Grand Jury proceeding is impaired (id., p 396; Matter of Special Grand Jury Investigation, 79 AD2d 847). Here, the Penal Law itself defines "serious physical injury” and it was therefore unnecessary and improper for the District Attorney to read to the Grand Jury the definition of that phrase contained in Insurance Law § 5102 (d). This was particularly prejudicial to defendant since the definition of serious physical injury in the Penal Law is far narrower and thus more difficult to establish than the definition in the Insurance Law. The People state in their brief that the injuries involved include fractures of the arm, hand and nose and a lost tooth. While these injuries clearly fall within the express language of the Insurance Law definition, whether such injuries constitute serious physical injury within the meaning of the Penal Law definition creates a question of fact on which the Grand Jury could have gone either way. By instructing the more encompassing definition found in the Insurance Law, the District Attorney, in effect, removed this fact-finding power from the Grand Jury.